UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6914



JULIAN EDWARD ROCHESTER,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cv-00397-NCT)


Submitted:   December 12, 2007         Decided:     December 28, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julian Edward Rochester seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Rochester has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal. The motions to proceed in

forma pauperis and to compel rulings are denied.            We dispense with

oral    argument   because   the     facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                     - 2 -